NUMBER 13-03-471-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG





IN THE MATTER OF A TRANSFER OF 
STRUCTURED SETTLEMENT PAYMENT 
RIGHTS BY MARY MICHELE SEYMOUR-
GIESALHART A/K/A MARY MICHELE SEYMOUR,		Appellant,


v.


AMERICAN GENERAL ANNUITY INSURANCE 
COMPANY AND UNITED STATES OF AMERICA,	Appellees.



On appeal from the 23rd  District Court
of Wharton County, Texas.




MEMORANDUM OPINION

 
Before Justices Rodriguez, Castillo, and Garza

Opinion Per Curiam

	Appellant, SETTLEMENT CAPITAL CORPORATION, perfected an appeal from
a judgment entered by the 23rd District Court of Wharton County, Texas, in cause
number 37641.  After the record was filed, appellant filed a motion to dismiss the
appeal.  Appellant requests that this Court dismiss the appeal.
	The Court, having considered the documents on file and appellant's motion to
dismiss the appeal, is of the opinion that the motion should be granted.  Appellant's
motion to dismiss is granted, and the appeal is hereby DISMISSED.
							PER CURIAM

Opinion delivered and filed this
the 26th day of November, 2003.